 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   STEVEN M MCCLAM II,

 9                             Plaintiff,                 Case No. C19-96-RAJ-MLP

10          v.                                            ORDER DENYING MOTION TO
                                                          STRIKE AND GRANTING MOTION
11   KING COUNTY JAIL, et al.,                            FOR EXTENSION OF TIME

12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Plaintiff’s response to Defendants’

15   motion for summary judgment was due Tuesday, February 18, 2020, but he did not serve

16   Defendants with the completed response and exhibits until Thursday, February 20, 2020. (See

17   Kinerk Decl. (Dkt. # 48).) Defendants’ reply was due Friday, February 21, 2020. Currently

18   before the Court is Defendants’ motion to strike Plaintiff’s untimely response or, in the

19   alternative, grant them an extension of time to file their reply. Having considered Defendants’

20   motion and the balance of the record, the Court DENIES the motion to strike and GRANTS the

21   motion for extension of time. (Dkt. # 47.) Defendants’ shall file their reply by Friday, February

22   28, 2020.

23


     ORDER DENYING MOTION TO STRIKE AND
     GRANTING MOTION FOR EXTENSION OF
     TIME - 1
 1          The Clerk is directed to RE-NOTE Defendants’ motion for summary judgment (dkt. #

 2   23) for February 28, 2020, and to send copies of this order to the parties and the Honorable

 3   Richard A. Jones.

 4          Dated this 24th day of February, 2020.


                                                          A
 5

 6                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DENYING MOTION TO STRIKE AND
     GRANTING MOTION FOR EXTENSION OF
     TIME - 2
